Citation Nr: 0519372	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  00-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for thoracic outlet 
syndrome.  

2.  Entitlement to service connection for a neck condition.  

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).   

Procedural History

The veteran served on active duty from July 1984 until July 
1988.  

In April 1999, the RO received the veteran's claim of 
entitlement to service connection for residuals of a motor 
vehicle accident.  That claim has been developed as separate 
claims of entitlement to service connection for thoracic 
outlet syndrome, a neck condition and headaches.  The June 
1999 rating decision denied the veteran's claims.  The 
veteran disagreed with the June 1999 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection of 
thoracic outlet syndrome, a neck condition and headaches each 
claimed as having been incurred in an April 1986 in-service 
motor vehicle accident.  For the reasons explained 
immediately below, the Board has determined that a remand is 
in order.  



Reasons for remand

Nexus opinion

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) the United States Court of Appeals for Veterans Claims 
held that where there is evidence of record satisfying the 
first two requirements for service connection (current 
disability and in-service disease or injury), but there was 
not of record competent medical evidence addressing the third 
requirement (a nexus between the current disability and 
active service), VA errs in failing to obtain such a medical 
nexus opinion.  

With respect to element (1), current disability, the October 
1999 letter of J.F., D.C. indicates that the veteran carries 
diagnoses of thoracic outlet syndrome and cervical 
subluxation complexes, radiculopathy.  With respect to 
headaches, an August 2001 medical evaluation from Dr. G.B. 
included a diagnosis of headaches with a possible 
musculoskeletal cause.  Hickson element (1) is therefore 
arguably satisfied.  

Moving to element (2), in-service incurrence of disease or 
injury, service medical records and a lay statement from a 
fellow service member indicate that the veteran was involved 
in a motor vehicle accident in April 1986.  Service medical 
records and the lay statement both indicate that the veteran 
suffered lacerations and injuries to his head.  Hickson 
element (2) is therefore arguably satisfied.  

With respect to element (3), medical nexus, the Board notes 
that there is not of record sufficient competent medical 
nexus evidence either linking the veteran's current condition 
to the events in service or rejecting a relationship between 
the veteran's current disabilities and service.  The opinion 
of J.F., D.C. reads: "It is in my opinion that his condition 
is directly related to his disability." The opinion is 
unclear and provides no linkage to service.  There is not of 
record another nexus opinion and there is no indication that 
the veteran has been referred for a VA examination of his 
thoracic spine, neck and headache conditions.  Moreover, the 
Board notes that the veteran's representative specifically 
noted the need for such examination.  See Statement of 
Accredited Representation in Appealed Case, VA Form 646, 
dated January 14, 2005.  

Based on this record, the Board has determined that medical 
nexus opinions are required.  See Charles, supra.  

VCAA notice

The Board has concluded that the veteran has not received 
sufficient notice under the Veterans Claims Assistance Act of 
2000 (VCAA).  The RO sent the veteran letters in May 2001, 
August 2003 and October 2003 which outlined the processes 
involved in completing his claim.  These letters did not 
include notice to the veteran that he should submit any and 
all evidence in his possession which is pertinent to the 
claim on appeal.  See 38 C.F.R. § 3.159(b)(1) (2004).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  
Moreover, none of these letters advised the veteran that he 
had up to one year from the date of the notice in which to 
submit any additional evidence that he may have.  See 
38 C.F.R. § 3.159(b)(1)(2004).  

In short, the veteran did not receive adequate VCAA notice.  
The United States Court of Appeals for the Federal Circuit 
has held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).



Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a VCAA 
notice 
letter that informs the veteran that he 
should submit any evidence in his 
possession which is pertinent to the 
claim on appeal.  

2.  VBA should arrange for a medical 
nexus opinion as to the matter of whether 
any diagnosed thoracic outlet syndrome, 
cervical spine condition or headaches are 
related to injuries suffered in the April 
1986 motor vehicle accident during 
service.  The veteran's VA claims folder 
should be forwarded to the medical 
reviewer for review in connection with 
the opinion, and the medical reviewer 
should acknowledge such receipt and 
review.  If the medical reviewer deems it 
to be necessary, the veteran should 
undergo an additional VA examination 
and/or diagnostic testing.  The medical 
reviewer's report should be associated 
with the veteran's VA claims folder.  

3.  VBA should then review the evidence 
of record, including any additional 
evidence obtained, and after conducting 
any further evidentiary development which 
it deems necessary readjudicate the 
veteran's claims for service connection 
of thoracic outlet syndrome, a neck 
condition and headaches.  If any of the 
claims on appeal remain denied, VBA 
should provide the veteran with a 
supplemental statement of the case 
(SSOC).  The case should then be returned 
to the Board for further consideration, 
if otherwise in order.  


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




